Britton v Seneca Meadows, Inc. (2022 NY Slip Op 01669)





Britton v Seneca Meadows, Inc.


2022 NY Slip Op 01669


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


211 CA 21-00681

[*1]ELIZABETH BRITTON, ON BEHALF OF HERSELF AND ALL OTHERS SIMILARLY SITUATED, PLAINTIFF-RESPONDENT,
vSENECA MEADOWS, INC., DEFENDANT-APPELLANT. 


BEVERIDGE & DIAMOND, P.C., NEW YORK CITY (MICHAEL G. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIDDLE SHEETS COULSON P.C., DETROIT, MICHIGAN (LAURA L. SHEETS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Seneca County (Daniel J. Doyle, J.), entered April 20, 2021. The order denied the motion of defendant to disqualify the law firm of Liddle & Dubin, P.C. and to revoke the pro hac vice admissions of Laura L. Sheets, Esq., and Brandon T. Brown, Esq. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order that denied its motion seeking to disqualify the out-of-state law firm retained by plaintiff in this matter and to revoke the pro hac vice admissions of plaintiff's attorneys with that law firm. We affirm for reasons stated in the decision at Supreme Court. We write only to note that, contrary to the court's determination, the May 4, 2017 letters and contingent fee agreements sent by plaintiff's counsel violated Rules of Professional Conduct (22 NYCRR 1200.0) rule 7.3 (g) (see Rules of Professional Conduct rule 7.3 [b]). We nonetheless conclude that the court did not abuse its discretion in denying the motion (see generally S & S Hotel Ventures Ltd. Partnership v 777 S.H. Corp., 69 NY2d 437, 443-445 [1987]; Harris v Erie County Med. Ctr. Corp., 175 AD3d 1104, 1106-1107 [4th Dept 2019]; J.G. Wentworth S.S.C. Ltd. Partnership v Serio, 33 AD3d 761, 761-762 [2d Dept 2006]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court